56 N.Y.2d 570 (1982)
Schaffer Stores Company, Inc., Respondent,
v.
Grand Union Company, Appellant.
Court of Appeals of the State of New York.
Decided March 25, 1982.
Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no substantial constitutional question is directly involved; absent such a question or a grant by the Appellate Division of leave to appeal the *571 Court of Appeals does not have jurisdiction to entertain the appeal (NY Const, art VI, § 3, subd b, par [7]).